DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Amendments
A first Non-Final office action in response to an election requirement was mailed on dated 5/12/2021. Claims 1-13 were examined and 14-19 were withdrawn.	A second Non-Final 
in response to applicant’s amendment filed 11/12/2021 was mailed on 12/30/2021. Pending claims 1-6, 8-11 and 13 were examined. This office action is in response to Applicants amendment dated 4/11/2022. Claims 1-6 and 9 are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al CN104726850 in view of Nozawa et al (US 2004/0168768), Huang et al (US 2004/0069232) and Stowell et al (US 2015/0348757).
Regarding Claims 1, 5: Wang teach a microwave plasma chemical vapor deposition device, comprising:
a microwave source 1 (Fig. 1 and page 9, 2nd paragraph of machine translation, attached) to generate a high intensity microwave signal (page 15, 3rd paragraph);
a resonant device having a resonant cavity 4 (Fig. 1 and page 9, 2nd full para.) and a deposition station 42 (pedestal – page 9, 2nd full para.), the resonant cavity adaptable to receive a plurality of process gases including methane and hydrogen (page 15, 3rd full para.);
a vacuum pressure control device (not shown) to vacuumize the resonant cavity (page 15, 3rd full para;
a plasma coupling device comprising:
a waveguide 2, 7, 32 (first waveguide, flexible waveguide – page 9, 2nd para., page 15, 1st para., and page 13, bottom para.) connected to the microwave source 1, the waveguide including a first waveguide 2, 7 and a second waveguide 32, the microwave signal being spread in a first mode TE10 (page 15, 3rd para.) at the first waveguide 2, 7, the second waveguide 32 arranged perpendicularly to the first waveguide 2, 7 (Fig. 1 and page 7, 4th para.);
a mode conversion antenna 33 (page 15, 3rd para.) connected to the waveguide 2, 3, 7 (Fig. 1), wherein the mode conversion antenna 33 converts the first mode TE10 of the microwave signal into a second mode TEM being spread at the second waveguide 32 (page 14, 2nd full para.);
a coupling conversion cavity 6 (Fig. 1 and page 14, 2nd full para.) receives and transmits the microwave signal in the second mode TEM to the mode conversion antenna 33 under a controlled temperature via the second waveguide 32 connected between a top end of the coupling conversion cavity 6 and the first waveguide 2, 7, (Fig. 1) thereby converting the second mode TEM of the microwave signal into a third mode TM01 (page 15, 3rd full para.); and
a medium viewport 41 (dielectric window – page 9, 2nd full para.) in communication with the third mode (TM01) of the microwave signal (page 15, 3rd full para.), the third mode TM01of the high intensity microwave signal excites and discharges the plurality of process (e.g. methane) gases in the resonant cavity 4 above the deposition station 43 to form spherical plasmas (spheroidal){as also regards claim 5}, carbon containing groups and atomic hydrogen at an optimum voltage (the applied power is adjustable – page 9, para. Linking pages 9 and 10) and pressure (evacuation) condition thereby depositing and obtaining a diamond film on an upper surface of the seed (page 15, last full para.).
Wang do not explicitly teach 
the vacuum pressure control device including a first vacuum pipe and a second vacuum pipe; and the view port is a medium viewport;
Further, Wang teach resonant cavity is cooled (page 12, 3rd full para.) but do not explicitly teach the microwave signal in the second mode is transmitted to the mode conversion antenna under a controlled temperature.
 Nozawa teach a plasma apparatus comprising a vacuum pressure control device 126, 131 thr’ 135 (control section, pipes, pump, valves - Fig. 3 and 0046) to vacuumize cavity 105 (within process chamber 110 – Fig. 3 and 0046). Nozawa further teach the vacuum pressure device including a first vacuum pipe (having open/closed valve 134 – Fig. 3 and 0046) and a second vacuum pipe having open/closed valve 135 – Fig. 3 and 0046) in communication between a vacuumizing interface 106 (exhaust port – Fig. 3 and 0046) and a vacuum pump 133 (0046). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the vacuum pressure control device including a first vacuum pipe and a second vacuum pipe in communication between a vacuumizing interface and a vacuum pump in view of teaching by Nozawa in the apparatus of Wang as a known structure of vacuum pressure control device used in plasma processing apparatus to obtain the removal of reaction products deposited in a process chamber while maintaining process uniformity (0009 – Nozawa).
Wang in view of Nozawa do not explicitly teach a medium viewport in communication with the third mode of the microwave signal,
Further, Wang in view of Nozawa teach resonant cavity is cooled (page 12, 3rd full para. - Wan) but do not explicitly teach the microwave signal in the second mode is transmitted to the mode conversion antenna under a controlled temperature.
Huang teach a microwave plasma chemical vapor deposition device, comprising:
a coupling conversion cavity 22 (microwave coupling resonant chamber – 0029) receives and transmits a microwave signal in the second mode to a mode conversion antenna 23 under a controlled temperature (through water circulating cooler 27 – Fig. 1 and 0030) via a second waveguide 24 thereby converting the second mode of the microwave signal into a third mode (TM mode – 0030, 0032); and
a viewport 221, 222 (quartz film, microwave-coupling dielectric quartz window – Fig. 1 and 0031) in communication with the microwave signal in the third mode (TM01 in the coupling conversion cavity 22 – 0032), and with the vacuumized resonant cavity 3, 4, such that the high intensity microwave signal excite and discharges the process gases above the deposition station to form spherical plasma 9 (plasma sphere – Fig. 1 and 0032){as also regards claim 5}, at an optimum voltage and pressure condition thereby depositing and obtaining a film on an upper surface of a sample on a sample holder (0020, 0032).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the microwave signal in the second mode to the mode conversion antenna under a controlled temperature in view of teaching by Huang in the apparatus of Wang in view of Nozawa to obtain controlled temperature proximate the mode conversion antenna and obtain improved efficiency of microwaves supplied through the resonant cavity.
Furthermore, Stowell teach a microwave plasma apparatus comprising a medium viewport 108, 112 (pair of dielectric windows – Figs. 1, 3 and 0036) with a channel 112 between them, and a coolant liquid that does not absorb microwave energy circulates between the dielectric windows (0036). Stowell teach that the medium viewport is disposed between an antenna 114 and a process chamber (cavity) 100 (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the viewport as a medium viewport comprising a channel through which a cooling liquid is circulated in view of teaching by Stowell in the apparatus of Wang in view of Nozawa and Huang as a known alternative structure of viewport view port used in microwave plasma apparatus to enable use enhanced microwave power for substrate processing (0028-Stowell).
Still-further, claim limitation “carbon containing groups and atomic hydrogen” are functional limitation during an intended use and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.
Furthermore, claim limitation “a coupling conversion cavity --------- under a controlled temperature via a second waveguide thereby converting the second mode of the microwave signal into a third mode” is a functional limitation and since the structure of prior art (Wang and Huang) teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering also that Huang teach that a water cooling circulator 27 is disposed proximate walls of the coupling conversion cavity 22 (0030 – Huang).
Further, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).
Regarding the claim of certain pressure as discussed previously, pressure is a process parameter and it was understood that higher processing uniformity can be obtained by a selecting combination of mode and pressure (col. 6, lines 6-25).
Further, claim limitations “the working pressure of the coupling conversion cavity ranges from 0.13 to 1.3x10.sub.5 Pa and the working pressure of the resonant cavity ranges from 1.3 x 10.sub.5 Pa to 1.3 x 10.sub. 10 Pa” are related to functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, in view of teaching by Huang as above.
Regarding Claim 2: Wang in view of Nozawa, Huang and Stowell teach all limitations of the claim including the third mode (TM01) of the microwave signal enables a region above the deposition station to form an electromagnetic field, thereby preventing a side wall of the resonant cavity from polluting the deposited diamond film (page 3, 1st full para.) {since the ellipsoid plasma does not touch the cavity wall and thus avoids contamination}.
Further, claim limitation “preventing a side wall of the resonant cavity from polluting the deposited diamond film” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).
Regarding Claim 3: Wang in view of Nozawa, Huang and Stowell teach the first, second and the third modes are TE10, TEM and TM01 respectively (Page 14, 2nd full para., and 0030, 0032 - Huang).
Regarding Claim 6: Wang in view of Nozawa, Huang and Stowell teach all limitations of the claim including the microwave signal is between 6-75 KW (which includes the claimed range of 6 KW to 10 KW) and a frequency of around 2.45 GHz (page 9, paragraph linking pages 9 and 10).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN104726850) in view of Nozawa et al (US 2004/0168768), Huang et al (US 2004/0069232)  and Stowell et al (US 2015/0348757) as applied to claims 1-3, 5-6 and 9 and further in view of Rius et al (US 2008/0011232).
Wang in view of Nozawa, Huang and Stowell teach all limitations of the claim including a mode conversion antenna but do not explicitly teach optimum voltage applied to two ends of the mode conversion antenna ranges between 1000V and 1200V.
Rius teach a plasma apparatus comprising an antenna 16 (Fig. 2 and 0044) to which a high voltage signal between 500 V and 3000 V {which includes the claimed range of 100 V to 1200 V} is applied (0073). Rius also teach that application of high voltage to antenna 16 improves plasma stability and uniformity of plasma processing.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control optimum voltage applied to mode conversion antenna in view of teaching by Rius in the apparatus of Wang in view of Nozawa, Huang and Stowell to obtain improved plasma stability and uniformity of plasma processing.
Further, claim limitation “optimum voltage applied to two ends of the mode conversion antenna ranges between 1000V and 1200V” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable Wang et al (CN104726850) in view of Nozawa et al (US 2004/0168768), Huang et al (US 2004/0069232)  and Stowell et al (US 2015/0348757) as applied to claims 1-3 and 5-6 and further in view of Weissfloch et al (US 3,814,983) or alternately Radoui et al (US 2010/0006227).
Wang in view of Nozawa, Huang and Stowell including a tuner but do not explicitly teach a transition waveguide arranged between the tuner and the first waveguide.
Weissfloch teach a plasma apparatus comprising a transition waveguide 2 (tapered portion of waveguide 2- Fig. 1) arranged between a tuner 4 (stub tuner – col. 6, lines 53-55) and a (first) waveguide 2 (col. 6, line 51).
Alternately, Radoui teach a plasma apparatus comprising a transition waveguide 24 (convergent portion – Fig. 2 and 0033) arranged between a tuner 29 and a first waveguide 16 (Figs. 1, 2).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a transition waveguide arranged between the tuner and the first waveguide in view of teaching by Weissfloch/Radoui in the apparatus of Wang in view of Nozawa, Huang and Stowell as a known structure for supply of electromagnetic waves in microwave plasma processing apparatus to obtain increased electric field generated by the microwaves (0009- Radoui).

Response to Arguments
It is noted that the rejection of these claims depends upon the combination of references and therefore attacking individual references is inappropriate. For example, Nozawa is used for first or second vacuum pipes. Also, Huang teaches the transmission modes. It is respectfully submitted that the combination of references teach all the limitations of these claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716